DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-3 and 5) drawn to a glass composition, is acknowledged.  
Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03 (a)). 
Applicants have indicated that new claims 7-18 read on the elected subject matter. The Examiner agrees.
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 4, 6 and 19-20 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed 9/7/22.
 Accordingly, claims 1-3, 5 and 7-18 are under current examination.

Claim Objections
Claims 7-9 and 13-15 are objected to because of the following informalities:  
Claim 7 recites “The glass of claim 1, the Al2O3 in a range from 5 mol% to 15 mol%.”. To be consistent with the previous claim language, the Examiner suggests the following language in order to obviate the claim objection: “The glass of claim 1, wherein the Al2O3 is in a range from 5 mol% to 15 mol%.”.
The same scenario applies for claims 8-9 and 13-15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 5 recite the limitation “alkali metal oxide (R2O)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3 and 5 depend from claim 1, but claim does not contain an “alkali metal oxide (R2O)" limitation.  Therefore, it is unclear what this limitation refers to and how to interpret the claim.
Claims 16-18 depend from claim 5, and have thus been included in the rejection.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5 and 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 3 and 5 expand the alkali metal oxides in comparison to claim 1 which only recites K2O.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The composition of claim 1 is interpreted under 35 USC 112 to contain only the components recited in the claims.  Thus, claims 3 and 5 fails to further limit claim 1 because the composition delineated in claim 1 does not contain any additional alkali metal oxides other than K2O. Any claim that recites additional components must recite the transitional phrase “further comprising” under 35 USC 112. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claims 16-18 depend from claim 5, and have thus been included in the rejection.

Examiner’s note: the above 112b and 112d rejections would be obviated with a claim 1 amendment to replace the last line with “alkali metal oxides (R2O), wherein R2O comprises K2O in a range from 5 mol% to 20 mol%”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (WO2013/027675; published: 2/28/13; English translation submitted herein).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Murata et al. teach a glass composition comprising in mol% 45-75% of SiO2, 5-12% of Al2O3, 0-1% of B2O-3, 0-4% of Li2O, 8-20% of Na2O, 0.5-10% of K2O and 5-13% of MgO + CaO and 0-10% P2O5 (limitations of instant claims 1-2 and 7-18; [0015]). 
With regards to instant claims 3 and 5, Murata et al. teach 5-12 mol% of Al2O3 and a combined total mol% of alkali metal oxides (Li2O, Na2O and K2O) of 8.5-34 mol% and therefore in almost all cases, the mol% of the alkali metal oxides present in the glass composition is greater than that of Al2O3. For example, when they are present in their highest mol%, the composition would comprise 34 mol% alkali metal oxides compared to only 12 mol% of Al2O3.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Although Murata et al. do not teach the exact claimed mol% ranges, the above mol% ranges taught by Murata et al. overlap with the claimed ranges for SiO2, Al2O3, P2O5, K2O, Na2O and Li2O in instant claims 1-2 and 7-18. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
As indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”	
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617